Citation Nr: 0612359	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-03 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1968 to March 
1970, and from February 1972 to September 1973.  

By rating action in June 1975, the RO denied the veteran's 
claim of service connection for a "nervous disorder", then 
diagnosed as a personality disorder.  The RO denied requests 
to reopen the veteran's claim in March 1986 on the grounds 
that new and material evidence had not been submitted.  In 
November 1987, the Board of Veterans' Appeals (Board) denied 
service connection for an acquired psychiatric disorder, 
including schizophrenia, and found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a personality disorder.  The RO denied 
the veteran's claim for service connection for a psychiatric 
disorder in rating decisions dated in September 1990 and 
October 1991.  In November 2000, the RO denied service 
connection for depression.  The veteran was notified of this 
decision and did not appeal.  

This matter comes before the Board from a July 2002 decision 
by the RO which denied service connection for PTSD, and found 
that new and material evidence had not been submitted to 
reopen the claims of service connection for a psychiatric 
disorder, including personality disorder, schizophrenia, and 
depressive disorder; depression.  The Board remanded the 
issue of service connection for PTSD in December 2004 to 
comply with the veteran's request for a Travel Board hearing.  
In August 2005, a hearing was held at the RO before the 
undersigned member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran contends that he has PTSD due to his experiences 
in Vietnam and Thailand during his two separate tours of 
military service.  In the alternative, he argues that service 
connection should be established for an acquired psychiatric 
disorder based on the fact that he was treated for and 
subsequently discharged from service because of psychiatric 
problems, including schizophrenia and depressive neurosis.  
The veteran also asserted generally that some of his service 
medical records are missing from his file.  

At the personal hearing in August 2005, the veteran testified 
that he was diagnosed with PTSD by a VA physician at VAMC New 
Orleans in April or May 2001.  Parenthetically, it is noted 
that the physician has apparently since died.  In any event, 
a review of the claims file does not include any reports by 
that physician or any records showing treatment in April or 
May 2001.  However, the file does include a diagnosis of PTSD 
by a registered nurse in October 2001.  Since the Board is 
precluded from reaching its own unsubstantiated medical 
conclusions and is instead bound by on these matters by the 
medical evidence of record, further development is required.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing 
Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

As to the remaining issue on appeal, the Board notes that a 
recent decision by the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), Kent v. 
Nicholson, (04-181 U.S. Vet. App. March 31, 2006), addressed 
the question of whether VA adequately fulfilled the duty to 
notify under 38 U.S.C. § 5103(a) with respect to the 
appellant's claims to reopen.  In order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence - 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, VCAA notice 
requires that VA inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. Mar. 3, 2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  VA must consider the bases for 
the prior denial and notify the claimant of the type of 
evidence that would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Finally, the Board notes that the veteran is receiving Social 
Security disability, apparently based on a psychiatric 
disorder.  Although the benefit was granted in 1986, the 
decision and the medical records relied on to award the 
benefit have never been requested.  Since the underlying 
basis for the award is a psychiatric disorder, an attempt 
should be made to obtain those records.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to reopen his claim of service connection 
for an acquired psychiatric disorder, 
other than PTSD (See Kent v. Nicholson, 
04-181 U.S. Vet. App. March 31, 2006), 
and to establish a disability rating and 
effective date for the service connection 
claims per Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The veteran should be asked to 
provide a detailed description of the 
specific traumatic incident(s) which 
produced the stressors that resulted in 
his claimed PTSD.  If he is unable to 
recall specific dates, he should estimate 
(within three months) the approximate 
time of year, i.e., spring, summer, fall, 
etc., of each stressor.  

3.  The RO should take appropriate steps 
to obtain the veteran's service personnel 
records and associate them with the 
claims file.  This should include all 
records pertaining to any disciplinary 
actions and the basis for his general 
discharge from service in 1973.  

The RO should also contact the National 
Personal Records Center (NPRC) and 
request a search for all clinical records 
for hospitalization from January to March 
1973, including any clinical records for 
hospitalization in Okinawa in March 1973.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.  The 
veteran should also be advised to submit 
to VA any original service medical 
records in his possession.  

4.  The RO should then forward any 
additional evidence received pursuant to 
this remand along with the other evidence 
already of record the veteran has 
submitted in support of his claim 
regarding the claimed stressors in this 
case, and a copy of his service personnel 
records, to U.S. Army and Joint Services 
Records Research Center (JSRRC) for 
verification of any identified 
incident(s).  

5.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits in 1986, including 
the administrative decisions and all 
medical records relied upon concerning 
the claim.  

6.  The veteran should be afforded a VA 
psychiatric examination to determine if 
he has PTSD under the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM IV).  Prior to the examination, the 
claims folder must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  All appropriate testing should 
be undertaken in connection with the 
examination.  If PTSD is diagnosed, the 
doctor should clearly identify the 
claimed events which are considered 
stressors supporting the diagnosis, and 
fully explain why the stressors are 
considered sufficient under DSM-IV.  If 
the examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

8.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

